EXHIBIT 10.2

 

June 30, 2005

 

J. Michael French

 

Dear Michael:

 

This letter shall serve to set forth the terms of employment offered to you by
Sirna Therapeutics, Inc. (the “Company”) and acknowledge your acceptance of the
employment on such terms as detailed below. This letter (agreement) shall become
effective upon the mutually agreed upon start date of your employment with the
Company (the “Effective Time”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them on Attachment A hereto, which is incorporated herein.

 

1. Positions and Scope of Employment. Upon the Effective Time, you shall serve
as Senior Vice President, Corporate Development of the Company and will be based
in San Francisco, California at the Company’s corporate headquarters. You shall
render such business and professional services in the performance of your
duties, consistent with your position within the Company, consistent with the
Bylaws of the Company and as shall reasonably be assigned to you by the
Company’s President and Chief Executive Officer and/or the Board of Directors
(the “Board”), and you shall report directly to the President and Chief
Executive Officer. You shall perform your duties faithfully and to the best of
your ability and shall devote your full business efforts and time to the
Company.

 

2. Compensation.

 

(a) Base Salary; Annual Reviews. During the period beginning as of the Effective
Time and ending on December 31, 2005, the Company shall pay to you as
compensation for your services a base salary at the annualized rate of $255,000
(the “Base Salary”). Thereafter, your Base Salary shall be subject to annual
performance review by the President and Chief Executive Officer. Your Base
Salary shall be paid in accordance with the Company’s normal payroll practices.

 

(b) Bonus. In each calendar year of your employment with the Company you shall
be eligible to earn a bonus, which shall be payable in cash or stock at the
discretion of the Board of Directors of the Company. The annual bonus shall be
based upon attainment of goals which shall be mutually agreed upon by you and
the President and Chief Executive Officer. The amount of the annual bonus which
you shall be eligible to earn shall be equal to twenty five percent (25%) of
your then current annual Base Salary in the event: (a) you achieve such goals,
and (b) the Company achieves its corporate goals. This amount shall not be pro
rated for the 2005 calendar year. Your bonus shall be reasonably increased or
decreased based on the overachievement or

 

Sirna Employment Agreement-French



--------------------------------------------------------------------------------

underachievement of such personal and corporate goals. Such bonus shall be
payable within sixty (60) days after the end of the calendar year with respect
to which the bonus is payable.

 

(c) Options. The Company shall grant to you stock options to purchase 300,000
shares of the Company’s common stock. The stock option grant shall be governed
by the terms of Company’s Stock Option Plan. Such options shall be exercisable
for a period of ten (10) years at an exercise price equal to the Fair Market
Value (as defined in the Company’s Stock Option Plan) on the date of the stock
option grant (which shall be the Effective Time). Twenty five percent (25%) of
the stock options granted herein shall vest on the first anniversary of your
employment with the Company and the remaining seventy five percent (75%) of the
stock options shall vest thereafter on a monthly basis over the subsequent
(3) years so as to be fully vested at the end of a period of four (4) years
after the Effective Time. Each stock option grant shall be in the form of
incentive stock options in the maximum amount permitted by applicable law. You
will also be considered for additional grants of stock options in connection
with reviews by the Board.

 

(d) Employee Benefits. During your employment with the Company, you shall be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company, which shall include, without limitation, the
following:

 

(i) group PPO medical and dental insurance plans (the coverage under which shall
include your dependents and contain no restrictions relative to pre-existing
conditions and will be effective on the first day of the first month after
Effective Time);

 

(ii) short-term disability insurance and long-term disability insurance (which
coverage shall contain no restrictions relative to pre-existing conditions);

 

(iii) term life insurance in the guaranteed amount of $425,000 with the option
of completing an evidence of insurability for an additional $75,000, and with
your having the right to designate the beneficiary(ies) thereof;

 

(iv) participation in the Company’s 401(k) plan, your contributions to which may
be matched by the Company with contributions of shares of its common stock if
approved by the Board; provided that any such matching contributions shall vest
over three (3) years of service (you can enroll on the first available date
allowed under the plan following the Effective Time);

 

(v) participation in the Company’s Flexible Spending Account; and

 

(vi) participation in the Company’s Stock Purchase Plan, allowing purchase of
shares of the Company’s common stock at fifteen percent (15%) below the market
price (you can enroll on the first available date allowed under the Plan
following the Effective Time).

 

The Company reserves the right to revise, add or rescind any benefits at any
time for its employees generally; provided that any such permitted revision,
addition

 

Sirna Employment Agreement-French

2



--------------------------------------------------------------------------------

or rescission of benefits by the Company shall be without prejudice to your
rights provided in Section 4(d) hereof.

 

(e) Vacation Days; Sick Days; Holidays. You shall be entitled to paid vacation,
sick days and holidays in accordance with the Company’s policies as in effect
from time to time, as well as all applicable state and federal laws.

 

(f) Expenses. The Company shall reimburse you for reasonable travel,
entertainment or other expenses incurred by you in the furtherance of or in
connection with the performance of your duties on behalf of the Company and/or
for Company approved personal professional development in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

 

3. Termination.

 

(a) At-Will Employment. You and the Company agree that your employment with the
Company shall be “at-will” employment, that you are free to resign and, subject
to the provisions hereof, the Company is free to terminate your employment at
any time for any reason or no reason.

 

(b) Voluntary Termination; Termination for Cause. In the event that your
employment with the Company is terminated voluntarily by you or for Cause by the
Company, then (i) all options which have vested shall continue to be exercisable
in accordance with the terms of the Company’s stock option plan and applicable
legal requirements; (ii) all payments of Base Salary accrued but unpaid on the
date of termination, as well as all expenses incurred to the date of
termination, shall be due and payable to within the required timeframe allowed
by law and all further compensation by the Company to you hereunder shall
terminate as of the date of termination; and (iii) you shall be entitled to
continue medical and dental insurance coverage for yourself and your dependents,
at your expense, at the same level of coverage as was provided to the you under
the Company’s insurance plan immediately prior to the termination (“Health Care
Coverage”) by electing COBRA continuation coverage (“COBRA”) in accordance with
applicable law.

 

(c) Termination upon Death or Disability. In the event that your employment with
the Company is terminated as a result of your death or permanent disability then
(i) all options which have vested shall continue to be exercisable in accordance
with the terms of the Company’s stock option plan and applicable legal
requirements; (ii) the Company shall pay to you, your estate or your designated
trust, as applicable, all payments of Base Salary and bonuses accrued but unpaid
on the date of termination, as well as expenses incurred to the date of
termination, immediately upon the date of termination and all further
compensation by the Company to you hereunder shall terminate as of the date of
termination; and (iii) you shall be entitled to continue medical and dental
insurance coverage for yourself and your dependents, at your expense, at the
same level of coverage as was provided to you under the Company’s Health Care
Coverage by electing COBRA in accordance with applicable law. For purposes
hereof, the term “permanent disability” shall mean your inability to perform
your duties as they exist at the time disability commences on account of
illness, accident or other physical or mental incapacity which shall continue
for a consecutive period of ninety (90) days or an aggregate of one hundred
twenty (120) days in any consecutive twelve-month period.

 

Sirna Employment Agreement-French

3



--------------------------------------------------------------------------------

(d) Termination without Cause. In the event that your employment with the
Company is terminated by the Company without Cause, then (i) all options which
have vested shall continue to be exercisable in accordance with the terms of the
Company’s stock option plan and applicable legal requirements; (ii) all payments
of Base Salary and bonuses accrued in accordance with Company’s policy, but
unpaid on the date of termination, as well as all expenses incurred to the date
of termination, shall be due and payable to you immediately; (iii) subject to
the provisions of Section 4 hereof, your unvested options shall continue to
vest, on a monthly basis, during the nine (9) month severance period described
in Section 3(d)(iv) below, but such continuing vesting of your unvested options
shall cease upon your obtaining new employment during the applicable severance
period; (iv) the Company shall pay to you a severance payment, monthly
installments (two pay checks per month in accordance with Company’s standard
payroll practices), equal to your Base Salary for a period of nine (9) months;
provided, however, that in the event you are terminated as a result of a Change
of Control (other than for Cause), the amount of such severance payment shall be
twelve (12) months’ severance; provided, further, that in the event you obtain
other employment during the applicable nine (9) or twelve (12) month severance
period, your severance payments thereafter shall be reduced on a prospective
basis (not to less than 0) in the amount of cash compensation received by you
during the remainder of such applicable severance period; and (v) the Company
shall be responsible for all costs relating to maintaining your Health Care
Coverage for you and your dependents under COBRA during the designated severance
period. You shall be entitled to continue medical and dental insurance coverage
for yourself and your dependents for the remaining period, at your expense in
accordance with applicable law. However, such Health Care Coverage shall
terminate upon your obtaining alternative Health Care Coverage (after completing
any waiting periods for such coverage to become effective).

 

(e) Waiver and Release of Claims. In order to be eligible for the severance and
benefits provided under this agreement, Company will require you to sign a
separate severance agreement that among other things will require you to freely
and voluntarily, on your behalf, your heirs, personal representatives,
successors and assigns (“French Releasers”) jointly and severally fully and
forever release, acquit and discharge the Company and its successors, partners,
officers, directors, employees, agents, and any related party which includes all
subsidiaries, affiliates, and parent corporations or entities, their respective
heirs, personal representatives, successors and assigns (each an “French
Releasee” and collectively the “French Releasees”), of and from any and all
claims, counterclaims and causes of action whatsoever which the French
Releasers, jointly and severally, ever had, now have, or hereafter can, shall or
may have against the French Releasees, jointly and severally, arising out of or
in connection with the your employment with the Company, including the
termination of said employment.

 

4. Change of Control. Notwithstanding anything to the contrary contained herein,
in the event of a Change of Control of the Company if your employment is
terminated by the Company within one (1) year after the Change of Control (other
than for cause), then: (i) the greater of (a) fifty percent (50%) of your
unvested options shall vest immediately, or (b) your unvested options shall
continue to vest, on a monthly basis, during the twelve (12) month severance
period described in Section 3(d)(iv) above; and

 

Sirna Employment Agreement-French

4



--------------------------------------------------------------------------------

(ii) the Company shall pay to you a severance payment in accordance with the
provisions of Section 3(d) above.

 

5. Non-Disclosure and Non-Competition Agreement and Invention Assignment
Agreement. You will enter into the Company’s standard Non-Disclosure and
Non-Competition Agreement and Invention Assignment Agreement upon commencing
employment hereunder, in the forms of Attachment B and Attachment C hereto.

 

6. Directors’ and Officers’ Liability Policy. You will be covered under the
Company’s directors’ and officers’ liability insurance policy, which shall
provide coverage in an amount and upon terms customary to similarly situated
companies. The Company shall maintain a policy throughout the duration of your
employment.

 

7. Relocation Expenses associated with this Agreement. Terms for reimbursement
of expenses associated with your relocation from Phoenix, Arizona to San
Francisco, California shall be in accordance with the terms set forth in the
Company’s standard relocation policy. If employment is terminated voluntarily or
for cause within two (2) years of payment/reimbursement by Company then 100% of
relocation expenses are to be promptly (but in no event later than 30 days
following the termination) repaid to Company.

 

8. Indemnification. The Company agrees that if you are made a party or are
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that you are or were a director, officer, employee or agent of the Company
or any subsidiary or affiliate of the Company, whether or not the basis of such
Proceeding is alleged action in an official capacity as a director, officer,
employee or agent, you shall be indemnified and held harmless by the Company to
the fullest extent authorized by Delaware law, as the same exists or may
hereafter amended, against all damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements and costs, including reasonable attorneys’
fees, accountants’ fees and disbursement, incurred or suffered by you in
connection therewith (including the advancement of your defense costs and
expenses as and when incurred) and such indemnification shall continue as to you
even if you have ceased to be an officer, director or agent and are no longer
employed by the Company and shall inure to the benefit of your heirs, executors
and administrators.

 

9. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) your heirs, executors and legal representatives upon your death and (b) any
successor or assignee of the Company. Any successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

10. Notices. All notices, requests, demands and other communications provided
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their

 

Sirna Employment Agreement-French

5



--------------------------------------------------------------------------------

successors at the following addresses, or at such other addresses as the parties
may later designate in writing:

 

If to the Company:

 

SIRNA THERAPEUTICS, INC.

185 Berry Street, Suite 6504

San Francisco, California 94107

Attn: President & CEO

Copy to: V. P. Legal Affairs

 

If to you:

 

at the last residential address known by the Company.

 

11. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

12. Integration. Upon the Effective Time, this Agreement, together with the
Non-Disclosure Agreement, Invention Assignment Agreement and the
Non-Competition/Non-Solicitation Agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

 

13. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. You and the Company each hereby submits,
exclusive jurisdiction of the courts located in San Francisco, California and
any courts of appeal therefrom, and waives any objection (on the grounds of lack
of jurisdiction, or forum non coveniens or otherwise) to the exercise of such
jurisdiction by any such courts.

 

14. Effective Time. This Agreement shall become effective at the Effective Time.

 

[INTENTIONALLY LEFT BLANK]

 

Sirna Employment Agreement-French

6



--------------------------------------------------------------------------------

Please sign this Agreement and return one signed original copy to me,
acknowledging your agreement with and acceptance of these terms of employment.

 

Sincerely,

SIRNA THERAPEUTICS, INC.

By:

 

/s/ Howard W. Robin

Name:

 

Howard W. Robin

Title:

 

President & CEO

 

Agreed and accepted:

/s/ J. Michael French

J. Michael French

Dated: July 1, 2005

 

Sirna Employment Agreement-French

7



--------------------------------------------------------------------------------

Attachment A

 

DEFINITIONS

 

Cause. “Cause” is defined as (i) conviction of a felony crime involving moral
turpitude, (ii) an intentional action or intentional failure to act which was
performed in bad faith and to the material detriment of the Company,
(iii) continued intentional refusal or intentional failure to act in accordance
with any lawful and proper direction or order of the Board, (iv) willful and
habitual neglect of the duties of employment, or (v) breach of the
Non-Disclosure Agreement, contemplated hereunder; provided, however, that with
respect to the events of “cause” described under clauses (ii) through (v) above,
the Company shall have first provided to you written notice describing the
nature of the event and, thereafter, provided a reasonable opportunity to cure
such event, which reasonable opportunity shall in no event be less than thirty
(30) days following receipt of such notice.

 

Change of Control. “Change of Control” of the Company is defined as: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or (ii) the consummation of
a merger or consolidation of the Company with any other corporation that has
been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or
(iii) the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or (iv) when the individuals who on the
date hereof constitute the Board and any new director (other than a director
designated by a person or entity who has entered into an agreement to effect a
transaction described in clause (i), (ii) or (iii) above), whose nomination
and/or election to the Board was approved by a vote of at least a majority of
the directors still in office who either were directors on the date hereof or
whose election or nomination for election was previously approved, cease for any
reason constitute a majority of the Board.

 

Sirna Employment Agreement-French

8